Appeals by the defendant from two judgments of the Supreme Court, Queens County (O’Dwyer, J.), both rendered June 18, 1992, convicting him of criminal possession of a weapon in the third degree under Indictment No. 92/92, and robbery in the first degree under Indictment No. 616/92, upon his pleas of guilty, and imposing sentences, and an amended judgment of the same court, also rendered June 18, 1992, revoking a sentence of probation previously imposed by the same court, upon a finding that the defendant had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous youthful offender adjudication, under Indictment No. 5274/90, involving criminal possession of stolen property in the fourth degree.
Ordered that the judgments and the amended judgment are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Rosenblatt, Lawrence and Joy, JJ., concur.